                              Case 3:20-mc-00545                  Document 3       Filed 06/25/20       Page 1 of 4

AO 93C (08/18) Warrant by Telephone or Other Reliable Electronic Means               ’ Original                ’ Duplicate Original


                                           UNITED STATES DISTRICT COURT
                                                                         for the
                                                                 District
                                                          __________      of Oregon
                                                                     District of __________

                  In the Matter of the Search of                            )
             (Briefly describe the property to be searched                  )
              or identify the person by name and address)                   )      Case No. 3:20-mc-00545
    U.S. Priority Mail Express parcel EJ225393842US as                      )
                   described in Attachment A                                )
                                                                            )

                 WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the search and seizure
of the following person or property located in the                                   District of             Oregon
(identify the person or describe the property to be searched and give its location):
  U.S. Priority Mail Express parcel EJ225393842US as described in Attachment A.




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
  The information and items set forth in Attachment B hereto.




          YOU ARE COMMANDED to execute this warrant on or before           June 19, 2020         (not to exceed 14 days)
      ✔ in the daytime 6:00 a.m. to 10:00 p.m.
      ’                                  ’ at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to        U.S. Magistrate Judge Youlee Yim You, via Clerk      .
                                                                                                  (United States Magistrate Judge)

     ’ Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     ’ for         days (not to exceed 30) ’ until, the facts justifying, the later specific date of                                     .


Date and time issued:          June 5, 2020 11:29 am
                                                                                                          Judge’s signature

City and state: Portland, Oregon                                                   Hon. Youlee Yim You, United States Magistrate Judge
                                                                                                        Printed name and title
                                Case 3:20-mc-00545                           Document 3                  Filed 06/25/20                   Page 2 of 4



AO 93C (08/18) Warrant by Telephone or Other Reliable Electronic Means (Page 2)

                                                                                          Return
Case No.:                                      Date and time warrant executed:                                 Copy of warrant and inventory left with:
 3:20-mc-00545                                    06/05/2020 1:34 P.M.                                          U.S. Priority Mail Express parcel EJ225393842US
Inventory made in the presence of :
 GA Ryan Glaser, USPIS
Inventory of the property taken and name(s) of any person(s) seized:

 Items used to conceal the presence of U.S. Currency including :

 Vacuum Seal Bag
 Misc. Pieces of Cardboard
 Padded Envelope

 and U.S. Currency in the following amount:

 $1 00      X   1    = $1 00

 $50    X   7        = $350

 $20    X   477      = $9,540

 $10x1               =$10


 Total = $10,000


 ////II/III////II///////////////////////////////////////////////////////////NOTHING////////I///I///I/I///////////////////////////////////////////////////////II//I//II////////////////////////I/
 /I///I////////I//////////I///////////////////////////////////////////////////I// FOLLOWS//////////////////////////////////////////////////////////1///I///////////////////////////////////////




                                                                                     Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.




Date:               June 25, 2020
                                                                                                                  /
                                                                                                                   a      Executing officer's signature .

                                                                                                                      Jason Calio, Postal Inspector
                                                                                                                              Printed name and title
            Case 3:20-mc-00545        Document 3      Filed 06/25/20      Page 3 of 4




                                         Attachment A

                                     Parcel to be Searched:

The following U.S. Postal Service parcel, presently in the possession of the U.S. Postal

Inspection Service at the USPIS Portland Domicile, 7007 NE Cornfoot Dr., Portland, OR 97218:

                       DESCRIPTION OF THE SUBJECT PARCEL

                                       Subject Parcel

 U.S. Priority Mail Express parcel number:         EJ225393842US

 Sender name and address:                          Russo Auto Body
                                                   11748 Frankstown Rd
                                                   Penn Hills, PA 15235

 Recipient name and address:                       New Maple Auto
                                                   2640 E. Barnett Rd. Ste E. Box 105
                                                   Medford, Oregon 97504

 Parcel Type:                                      Priority Mail Express Box

 Parcel Weight:                                    2 pounds, 4.8 ounces




Attachment A                                                                            Page 1 of 1
            Case 3:20-mc-00545         Document 3      Filed 06/25/20      Page 4 of 4




                                          Attachment B

                                 Particular Things to be Seized:

       The following controlled substances, records, documents, and items that constitute
evidence, contraband, fruits, and/or instrumentalities of violations of the following federal
criminal statutes involving the unlawful use of the U.S. mails with intent to distribute controlled
substances and proceeds of the unlawful use of the U.S. mails with intent to distribute controlled
substances and proceeds of unlawful activity in violation of 21 U.S.C. §§ 841(a)(1), 843(b) and
846; and 18 U.S.C. § 1952(a)(1), and criminal forfeiture related to drug trafficking, as provided
in 21 U.S.C. § 853:
       1.      Controlled substances, including marijuana, methamphetamine, cocaine, heroin,
               and any other illegal controlled substance listed in DEA Scheduling of Controlled
               Substances.
       2.      Currency and proceeds of controlled substance trafficking.
       3.      Packaging material and contents.
       4.      Any items of identification, records, correspondence, accounts, ledgers, pay-and-
               owe sheets, or other documents associated with the manufacture, distribution, or
               possession of controlled substances or the possession or distribution of currency
               and proceeds of controlled substance trafficking, or with the laundering of
               monetary instruments.




Attachment B                                                                             Page 1 of 1
